Fourth Court of Appeals
                                            San Antonio, Texas
                                                    April 19, 2016

                                                No. 04-15-00706-CR

                                               Barry Arthur BROWN,
                                                     Appellant

                                                          v.

                                                The STATE of Texas,
                                                      Appellee

                         From the 399th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2014CR7118A
                                  Honorable Philip Kazen, Judge Presiding

                                                        ORDER
              The State’s Motion for Extension of Time to File Brief has this date been received and
      filed in the above styled and numbered cause. Extension of time to file the State’s brief is this
      date GRANTED. Time is extended to May 9, 2016.

                                                                PER CURIAM
      ATTESTED TO:          ____________________________
                            KEITH E. HOTTLE
                            CLERK OF COURT



cc:              Laura E. Durbin                                     James Clayton Oltersdorf
                 Assistant Criminal District Attorney                509 South Main
                 101 W. Nueva, Suite 370                             San Antonio, TX 78204-1118
                 San Antonio, TX 78205

                 Nicolas A. LaHood
                 District Attorney, Bexar County
                 101 W. Nueva, Suite 370
                 San Antonio, TX 78205